



COURT OF APPEAL FOR ONTARIO

CITATION: 1162251 Ontario Limited v. 833960 Ontario Limited
    (M-Plan Consulting), 2017 ONCA 1025

DATE: 20171228

DOCKET: C62761

Laskin, Lauwers and Brown JJ.A.

BETWEEN

1162251
    Ontario Limited

Plaintiff (Respondent/

Appellant by way of cross-appeal)

and

833960
    Ontario Limited carrying on business as M-Plan Consulting

Defendant (Appellant/

Respondent by way of cross-appeal)

Ronald G. Slaght and Patrick Healy, for the appellant

Sean Zeitz, for the respondent

Heard: May 4, 2017

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated September 8, 2016.

COSTS ENDORSEMENT

[1]

The appellant is entitled to its costs of the motions before the motion
    judge in the amount $85,000 inclusive of disbursements and HST.

John
    Laskin J.A.

P.
    Lauwers J.A.

David
    Brown J.A.


